It is a well-recognized principle that in order to subject the property of another for public use under the doctrine of eminent domain, the proceedings must be as prescribed by our Constitution and statutes, yet we also have a well-established rule that, while a railroad company has no right to enter upon and take the lands of another without his consent or without condemnation proceedings and just compensation for same, if it does enter and construct its track upon the land of another, and the owner has knowledge that the company is proceeding to locate and construct its road on his land, and he allows it to spend large sums of money on improvements for such purpose, he will be estopped from ousting the company by ejectment, if the company is willing to then make just compensation, such as its taking may involve. This rule is, of course, founded upon an equitable estoppel and, while it protects the railroad from being ousted it does not estop the owner from claiming a just compensation, or relieve the railroad from the payment of same as a condition precedent of enjoining the ouster at law. Southern R. R. v. Hood, 126 Ala. 312, 28 So. 662, 85 Am. St. Rep. 32, and cases there cited.
The facts in this case, as developed by the answer and contract under which this complainant laid the track, negatives an equitable estoppel against this respondent from entering upon or retaking the land at the termination of the contract. The contract discloses a joint enterprise between the railroad and this respondent and his associates, the roadbed was to be prepared and furnished by respondent and associates, while the railroad was to furnish only the metal portion of the track, and to lay the same at the expense of parties of the second part. See 202 Ala. 583, 81 So. 85. The contract also reserved the title to the rails, spikes, fastenings, and other appliances furnished by the railroad, and provided against their becoming fixtures upon the roadbed. It is manifest that the parties to the contract never contemplated a permanent railroad, or one to continue as such beyond a legal termination of the contract, or that the railroad would own the roadbed, but had merely reserved the right to retain and remove its rails, fastenings, etc., upon the termination of the contract.
The trial court erred in not dissolving the injunction upon motion of the respondent, and a decree is here rendered, dissolving same and dismissing the bill of complaint. This disposition of the case removes any necessity for the consideration of the cross-assignment of error.
Reversed and rendered.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.